DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/30/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-22 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 6/30/2022 and 6/30/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 4/27/2022.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 6, 12 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4, 5, 6, 9, 10 of U.S. Patent No. 11350359. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 1:
U.S. Patent No. 11350359 discloses:

U.S. Patent Application 17/730,990
U.S. Patent No. 11350359
A data transmission method comprising:






sending, by a first station (STA), a first frame to an access point (AP), wherein the first frame comprises a first channel set, 

receiving, by the first STA, a second frame, wherein the second frame is a response to the first frame.









wherein the first channel set comprises an available channel for the first STA to perform data transmission with the AP; and


wherein a total bandwidth of channels in the first channel set is less than available transmission bandwidth of a system, and 


The first station according to claim 6, wherein, before receiving the signaling for indicating the first channel set available to the first station operating in a power saving mode, the processor invokes the program code stored in the memory to execute: 
sending a request to the access point; and receiving a request response and a second signaling that are sent by the access point, wherein the second signaling instructs the first station to enable the power saving mode.(claim 9)

The first station according to claim 9, wherein the request sent by the first station carries the first channel set. (claim 10)

A first station comprising a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations: receiving signaling for indicating a first channel set available to the first station, wherein the first channel set is used for the first station to receive and transmit data only on the first channel set, and 

wherein a total bandwidth of the first channel set is less than a bandwidth of channels of an access point available to the first station; and receiving (i) a trigger frame for triggering the first station to send data using a first operating channel, or (ii) a first physical layer protocol data unit (PPDU) by using the first operating channel, wherein the same trigger frame also triggers a second station to send data using a second operating channel, or a second PPDU is received at the same time as the first PPDU, by the second station, by using the second operating channel, wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, wherein the first and second operating channels do not overlap, and wherein the second channel set includes the channels available to the first station that are not part of the first channel set. (claim 6)



As to claim 6:
U.S. Patent No. 11350359 discloses:

U.S. Patent Application 17/730,990
U.S. Patent No. 11350359
A data transmission method comprising:






receiving, by an access point (AP), a first frame sent by a first station (STA), wherein the first frame comprises a first channel set,

receiving, by the first STA, a second frame, wherein the second frame is a response to the first frame.









wherein the first channel set comprises an available channel for the first STA to perform data transmission with the AP; and


wherein a total bandwidth of channels in the first channel set is less than available transmission bandwidth of a system, and 


The first station according to claim 6, wherein, before receiving the signaling for indicating the first channel set available to the first station operating in a power saving mode, the processor invokes the program code stored in the memory to execute: 
sending a request to the access point; and receiving a request response and a second signaling that are sent by the access point, wherein the second signaling instructs the first station to enable the power saving mode.(claim 9)

The first station according to claim 9, wherein the request sent by the first station carries the first channel set. (claim 10)

A first station comprising a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations: receiving signaling for indicating a first channel set available to the first station, wherein the first channel set is used for the first station to receive and transmit data only on the first channel set, and 

wherein a total bandwidth of the first channel set is less than a bandwidth of channels of an access point available to the first station; and receiving (i) a trigger frame for triggering the first station to send data using a first operating channel, or (ii) a first physical layer protocol data unit (PPDU) by using the first operating channel, wherein the same trigger frame also triggers a second station to send data using a second operating channel, or a second PPDU is received at the same time as the first PPDU, by the second station, by using the second operating channel, wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, wherein the first and second operating channels do not overlap, and wherein the second channel set includes the channels available to the first station that are not part of the first channel set. (claim 6)


As to claim 12:
U.S. Patent No. 11350359 discloses:

U.S. Patent Application 17/730,990
U.S. Patent No. 11350359
A first station (STA) comprising:
a memory storage comprising instructions; and
one or more processors in communication with the memory, wherein the one or more processors execute the instructions to:
send a first frame to an access point (AP), wherein the first frame comprises a first channel set,
receiving, by the first STA, a second frame, wherein the second frame is a response to the first frame.









wherein the first channel set comprises an available channel for the first STA to perform data transmission with the AP; and


wherein a total bandwidth of channels in the first channel set is less than available transmission bandwidth of a system, and 


The first station according to claim 6, wherein, before receiving the signaling for indicating the first channel set available to the first station operating in a power saving mode, the processor invokes the program code stored in the memory to execute: 
sending a request to the access point; and receiving a request response and a second signaling that are sent by the access point, wherein the second signaling instructs the first station to enable the power saving mode.(claim 9)

The first station according to claim 9, wherein the request sent by the first station carries the first channel set. (claim 10)

A first station comprising a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations: receiving signaling for indicating a first channel set available to the first station, wherein the first channel set is used for the first station to receive and transmit data only on the first channel set, and 

wherein a total bandwidth of the first channel set is less than a bandwidth of channels of an access point available to the first station; and receiving (i) a trigger frame for triggering the first station to send data using a first operating channel, or (ii) a first physical layer protocol data unit (PPDU) by using the first operating channel, wherein the same trigger frame also triggers a second station to send data using a second operating channel, or a second PPDU is received at the same time as the first PPDU, by the second station, by using the second operating channel, wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, wherein the first and second operating channels do not overlap, and wherein the second channel set includes the channels available to the first station that are not part of the first channel set. (claim 6)



As to claim 17:
U.S. Patent No. 11350359 discloses:

U.S. Patent Application 17/730,990
U.S. Patent No. 11350359
An access point (AP) comprising:

a memory storage comprising instructions; and

one or more processors in communication with the memory, wherein the one or more processors execute the instructions to:

receive a first frame sent by a first station (STA), wherein the first frame

comprises a first channel set, wherein a total bandwidth of channels in the first channel

set is less than available transmission bandwidth of a system, and wherein the first

channel set comprises an available channel for the first STA to perform data

transmission with the AP; and

send a second frame, wherein the second frame is a response to the first frame.


The access point according to claim 1, wherein, before sending the signaling for indicating the first channel set available to the first station operating in a power saving mode, the processor invokes the program code stored in the memory to execute: receiving a request for enabling the power saving mode from the first station; and sending a request response to the first station. (claim 4)

The access point according to claim 4, wherein the request for enabling the power saving mode from the first station carries the first channel set. (claim 5)

An access point comprising a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations: sending signaling for indicating a first channel set available to a first station, wherein the first channel set is used for the first station to receive and transmit data only on the first channel set, and wherein a total bandwidth of the first channel set is less than a bandwidth of channels of the access point available to the first station; and sending at the same time (i) a trigger frame to each of the first station and a second station for triggering the first and second stations to send data using first and second operating channels, respectively, or (ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels, respectively, wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, wherein the first and second operating channels do not overlap, and wherein the second channel set includes the channels available to the first station that are not part of the first channel set. (claim 1)






Claim (s) 2, 3, 4, 5, 7, 8, 9, 10, 11, 13, 14, 15, 16, 18, 19, 20, 21 and 22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4, 5, 6, 9, 10 of U.S. Patent No. 11350359 in view of Chu et al. US 10153857.

As to claim 2:
U.S. Patent No.11350359 as described above does not explicitly teach:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.

However, Chu et al. further teaches a sub-channel capability which includes:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.
 (“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
Channels in “data unit 1406” maps to “second channel set”
“A-MPDU AP to STA2”/”sub-channel 904”/”data unit 1406” and “A-MPDU AP to STA1”/”sub-channel 902”/”data unit 1406” maps to “available channel indicated by the AP to perform data transmission with the first STA”, where “sub-channel 904” and “sub-channel 902” associated with “A-MPDU AP...” in “data unit 1406” and “A-MPDU STA. to...” in data unit 1408” maps to “available channel indicated”, where “to” associated with the “sub-channel” maps to “indicated”, where “data unit 1406”/”data unit 1408” maps to “perform data transmission with the first STA”
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “data unit 1406” of “20 MHz”+”10MHz”=”30MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 3:
U.S. Patent No.11350359 as described above does not explicitly teach:
		A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.

However, Chu et al. further teaches a sub-channel capability which includes:
A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.
(where
“E-RTS AP to STA1”/”E-RTS AP to STA2”/”E-RTS AP to STA2/3”/”E-RTS AP to STA1”/FIG. 14 maps to “receiving, by the first STA, a first trigger frame sent by the AP”
“A-MPDU STA2 to AP”/”A-MPDU STA1 to AP”/FIG. 14 maps to “sending, by the first STA, data using the first operating channel”
“channel 902”/”channel 904” maps to “first operating channel”

further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 4:
U.S. Patent No.11350359 as described above does not explicitly teach:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.

However, Chu et al. further teaches a sub-channel capability which includes:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 5:
U.S. Patent No.11350359 as described above does not explicitly teach:
wherein the second channel set is the same as the first channel set, or the second channel set is different from the first channel set.

However, Chu et al. further teaches a sub-channel capability which includes:
A method wherein..., or the second channel set is different from the first channel set.
(sub-channels in “data unit 1404” and “data unit 1406” are different which maps to “different”

the second channel set is the same as the first channel set
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
(where sub-channels in “data unit 1604” and “data unit 1608” are the same which maps to “same”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 7:
U.S. Patent No.11350359 as described above does not explicitly teach:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.

However, Chu et al. further teaches a sub-channel capability which includes:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.
 (“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
Channels in “data unit 1406” maps to “second channel set”
“A-MPDU AP to STA2”/”sub-channel 904”/”data unit 1406” and “A-MPDU AP to STA1”/”sub-channel 902”/”data unit 1406” maps to “available channel indicated by the AP to perform data transmission with the first STA”, where “sub-channel 904” and “sub-channel 902” associated with “A-MPDU AP...” in “data unit 1406” and “A-MPDU STA. to...” in data unit 1408” maps to “available channel indicated”, where “to” associated with the “sub-channel” maps to “indicated”, where “data unit 1406”/”data unit 1408” maps to “perform data transmission with the first STA”
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “data unit 1406” of “20 MHz”+”10MHz”=”30MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 8:
U.S. Patent No.11350359 as described above does not explicitly teach:
		A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.

However, Chu et al. further teaches a sub-channel capability which includes:
A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.
(where
“E-RTS AP to STA1”/”E-RTS AP to STA2”/”E-RTS AP to STA2/3”/”E-RTS AP to STA1”/FIG. 14 maps to “receiving, by the first STA, a first trigger frame sent by the AP”
“A-MPDU STA2 to AP”/”A-MPDU STA1 to AP”/FIG. 14 maps to “sending, by the first STA, data using the first operating channel”
“channel 902”/”channel 904” maps to “first operating channel”

further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 9:
U.S. Patent No.11350359 as described above does not explicitly teach:
A method according to claim 8, further comprising:
sending, by the AP, a second trigger frame to a second STA, wherein the second trigger frame indicates a second operating channel for the second STA to perform data transmission with the AP, and wherein the second operating channel and the first operating channel do not overlap.

However, Chu et al. further teaches a sub-channel capability which includes:
A method according to claim 8, further comprising:
sending, by the AP, a second trigger frame to a second STA, wherein the second trigger frame indicates a second operating channel for the second STA to perform data transmission with the AP, and wherein the second operating channel and the first operating channel do not overlap.
(where FIG. 14 illustrates a E-RTS for STA1 and an E-RTS for STA2/STA3, where the subchannel 902 and the subchannel 904 do not overlap in frequency)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 10:
U.S. Patent No.11350359 as described above does not explicitly teach:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.

However, Chu et al. further teaches a sub-channel capability which includes:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 11:
U.S. Patent No.11350359 as described above does not explicitly teach:
wherein the second channel set is the same as the first channel set, or the second channel set is different from the first channel set.

However, Chu et al. further teaches a sub-channel capability which includes:
A method wherein..., or the second channel set is different from the first channel set.
(sub-channels in “data unit 1404” and “data unit 1406” are different which maps to “different”

the second channel set is the same as the first channel set
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
(where sub-channels in “data unit 1604” and “data unit 1608” are the same which maps to “same”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 13:
U.S. Patent No.11350359 as described above does not explicitly teach:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.

However, Chu et al. further teaches a sub-channel capability which includes:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.
 (“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
Channels in “data unit 1406” maps to “second channel set”
“A-MPDU AP to STA2”/”sub-channel 904”/”data unit 1406” and “A-MPDU AP to STA1”/”sub-channel 902”/”data unit 1406” maps to “available channel indicated by the AP to perform data transmission with the first STA”, where “sub-channel 904” and “sub-channel 902” associated with “A-MPDU AP...” in “data unit 1406” and “A-MPDU STA. to...” in data unit 1408” maps to “available channel indicated”, where “to” associated with the “sub-channel” maps to “indicated”, where “data unit 1406”/”data unit 1408” maps to “perform data transmission with the first STA”
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “data unit 1406” of “20 MHz”+”10MHz”=”30MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 14:
U.S. Patent No.11350359 as described above does not explicitly teach:
		A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.

However, Chu et al. further teaches a sub-channel capability which includes:
A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.
(where
“E-RTS AP to STA1”/”E-RTS AP to STA2”/”E-RTS AP to STA2/3”/”E-RTS AP to STA1”/FIG. 14 maps to “receiving, by the first STA, a first trigger frame sent by the AP”
“A-MPDU STA2 to AP”/”A-MPDU STA1 to AP”/FIG. 14 maps to “sending, by the first STA, data using the first operating channel”
“channel 902”/”channel 904” maps to “first operating channel”

further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 15:
U.S. Patent No.11350359 as described above does not explicitly teach:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.

However, Chu et al. further teaches a sub-channel capability which includes:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 16:
U.S. Patent No.11350359 as described above does not explicitly teach:
wherein the second channel set is the same as the first channel set, or the second channel set is different from the first channel set.

However, Chu et al. further teaches a sub-channel capability which includes:
A method wherein..., or the second channel set is different from the first channel set.
(sub-channels in “data unit 1404” and “data unit 1406” are different which maps to “different”

the second channel set is the same as the first channel set
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
(where sub-channels in “data unit 1604” and “data unit 1608” are the same which maps to “same”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 18:
U.S. Patent No.11350359 as described above does not explicitly teach:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.

However, Chu et al. further teaches a sub-channel capability which includes:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.
 (“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
Channels in “data unit 1406” maps to “second channel set”
“A-MPDU AP to STA2”/”sub-channel 904”/”data unit 1406” and “A-MPDU AP to STA1”/”sub-channel 902”/”data unit 1406” maps to “available channel indicated by the AP to perform data transmission with the first STA”, where “sub-channel 904” and “sub-channel 902” associated with “A-MPDU AP...” in “data unit 1406” and “A-MPDU STA. to...” in data unit 1408” maps to “available channel indicated”, where “to” associated with the “sub-channel” maps to “indicated”, where “data unit 1406”/”data unit 1408” maps to “perform data transmission with the first STA”
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “data unit 1406” of “20 MHz”+”10MHz”=”30MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 19:
U.S. Patent No.11350359 as described above does not explicitly teach:
		A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.

However, Chu et al. further teaches a sub-channel capability which includes:
A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.
(where
“E-RTS AP to STA1”/”E-RTS AP to STA2”/”E-RTS AP to STA2/3”/”E-RTS AP to STA1”/FIG. 14 maps to “receiving, by the first STA, a first trigger frame sent by the AP”
“A-MPDU STA2 to AP”/”A-MPDU STA1 to AP”/FIG. 14 maps to “sending, by the first STA, data using the first operating channel”
“channel 902”/”channel 904” maps to “first operating channel”

further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 20:
U.S. Patent No.11350359 as described above does not explicitly teach:
A method according to claim 8, further comprising:
sending, by the AP, a second trigger frame to a second STA, wherein the second trigger frame indicates a second operating channel for the second STA to perform data transmission with the AP, and wherein the second operating channel and the first operating channel do not overlap.

However, Chu et al. further teaches a sub-channel capability which includes:
A method according to claim 8, further comprising:
sending, by the AP, a second trigger frame to a second STA, wherein the second trigger frame indicates a second operating channel for the second STA to perform data transmission with the AP, and wherein the second operating channel and the first operating channel do not overlap.
(where FIG. 14 illustrates a E-RTS for STA1 and an E-RTS for STA2/STA3, where the subchannel 902 and the subchannel 904 do not overlap in frequency)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 21:
U.S. Patent No.11350359 as described above does not explicitly teach:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.

However, Chu et al. further teaches a sub-channel capability which includes:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

As to claim 22:
U.S. Patent No.11350359 as described above does not explicitly teach:
wherein the second channel set is the same as the first channel set, or the second channel set is different from the first channel set.

However, Chu et al. further teaches a sub-channel capability which includes:
A method wherein..., or the second channel set is different from the first channel set.
(sub-channels in “data unit 1404” and “data unit 1406” are different which maps to “different”

the second channel set is the same as the first channel set
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
(where sub-channels in “data unit 1604” and “data unit 1608” are the same which maps to “same”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu et al. into U.S. Patent No. 11350359. By modifying the messaging of U.S. Patent No. 11350359 to include the sub-channel capability as taught by the messaging of Chu et al., the benefits of improved sub-channel allocation (Chu et al.; col. 30, lines 22-29) with improved efficiency (Chu et al., col. 34, lines 7-12) are achieved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. US 10153857 (hereinafter “Chu1”).

As to claim 1:
Chu1 discloses:
A data transmission method comprising:
sending, by a first station (STA), a first frame to an access point (AP), wherein the first frame comprises a first channel set, wherein a total bandwidth of channels in the first channel set is less than available transmission bandwidth of a system, and wherein the first channel set comprises an available channel for the first STA to perform data transmission with the AP; and
(“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
“UL”/”STA2 to AP” maps to “sending, by a first (STA)”,
“to AP” maps to “to an access point (AP)”,
“data units 1404”/FIG. 14/”second control frame to the AP” maps to “first frame”
“channel 904”/”channel 902”/FIG. 14 maps to “first channel set”,
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “20 MHz”+”20MHz”=”40MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “first channel set is less than available transmission bandwidth of a system”
FIG. 14 illustrates “A-MPDU STA2 to AP” in “data unit 1408” and “A-MPDU STA1 to AP” in “data unit 1408” which maps to “the first channel set comprises an available channel for the first STA to perform data transmission with the AP”

receiving, by the first STA, a second frame, wherein the second frame is a response to the first frame.
(where
“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”/FIG. 14 maps to “receiving, by the first STA, a second frame, wherein the second frame is a response to the first frame”, where “data units 1406” maps to “second frame”, “A-MPDU AP to STA2” and “A-MPDU AP to STA1” and “DL” maps to “receiving, by the first STA”, “data units 1406” maps to “second frame”, “only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units” maps to “wherein the second frame is a response to the first frame”, where “only...which provided” maps to “response”

Chu1 teaches an AP sending E-RTS to a plurality of STA’s via a plurality of channels associated with sets of channels. A subset of STA’s with available channels respond with CTS’s via a subset of the channels.  In response to reception of the CTS’s the AP sends A-MPDU to a subset of the STA’s via the subset of channels.

As to claim 2:
Chu1 discloses:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.
(“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
Channels in “data unit 1406” maps to “second channel set”
“A-MPDU AP to STA2”/”sub-channel 904”/”data unit 1406” and “A-MPDU AP to STA1”/”sub-channel 902”/”data unit 1406” maps to “available channel indicated by the AP to perform data transmission with the first STA”, where “sub-channel 904” and “sub-channel 902” associated with “A-MPDU AP...” in “data unit 1406” and “A-MPDU STA. to...” in data unit 1408” maps to “available channel indicated”, where “to” associated with the “sub-channel” maps to “indicated”, where “data unit 1406”/”data unit 1408” maps to “perform data transmission with the first STA”
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “data unit 1406” of “20 MHz”+”10MHz”=”30MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system”

As to claim 6:
Chu1 discloses:
A data transmission method comprising:
receiving, by an access point (AP), a first frame sent by a first station (STA), wherein the first frame comprises a first channel set, wherein a total bandwidth of channels in the first channel set is less than an available transmission bandwidth of a system, and wherein the first channel set comprises an available channel for the first STA to perform data transmission with the AP; and
(“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
“UL”/”STA2 to AP” maps to “sending, by a first (STA)”,
“to AP” maps to “to an access point (AP)”,
“data units 1404”/FIG. 14/”second control frame to the AP” maps to “first frame”
“channel 904”/”channel 902”/FIG. 14 maps to “first channel set”,
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “20 MHz”+”20MHz”=”40MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “first channel set is less than available transmission bandwidth of a system”
FIG. 14 illustrates “A-MPDU STA2 to AP” in “data unit 1408” and “A-MPDU STA1 to AP” in “data unit 1408” which maps to “the first channel set comprises an available channel for the first STA to perform data transmission with the AP”

sending, by the AP, a second frame, wherein the second frame is a response to the first frame.
(where
“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”/FIG. 14 maps to “receiving, by the first STA, a second frame, wherein the second frame is a response to the first frame”, where “data units 1406” maps to “second frame”, “A-MPDU AP to STA2” and “A-MPDU AP to STA1” and “DL” maps to “receiving, by the first STA”, “data units 1406” maps to “second frame”, “only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units” maps to “wherein the second frame is a response to the first frame”, where “only...which provided” maps to “response”

Chu1 teaches an AP sending E-RTS to a plurality of STA’s via a plurality of channels associated with sets of channels. A subset of STA’s with available channels respond with CTS’s via a subset of the channels.  In response to reception of the CTS’s the AP sends A-MPDU to a subset of the STA’s via the subset of channels.

As to claim 7:
Chu1 discloses:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.
(“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
Channels in “data unit 1406” maps to “second channel set”
“A-MPDU AP to STA2”/”sub-channel 904”/”data unit 1406” and “A-MPDU AP to STA1”/”sub-channel 902”/”data unit 1406” maps to “available channel indicated by the AP to perform data transmission with the first STA”, where “sub-channel 904” and “sub-channel 902” associated with “A-MPDU AP...” in “data unit 1406” and “A-MPDU STA. to...” in data unit 1408” maps to “available channel indicated”, where “to” associated with the “sub-channel” maps to “indicated”, where “data unit 1406”/”data unit 1408” maps to “perform data transmission with the first STA”
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “data unit 1406” of “20 MHz”+”10MHz”=”30MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system”

As to claim 12:
Chu1 discloses:
A first station (STA) comprising:
a memory storage comprising instructions; and
one or more processors in communication with the memory, wherein the one or more processors execute the instructions to:
send a first frame to an access point (AP), wherein the first frame comprises a first channel set, wherein a total bandwidth of channels in the first channel set is less than available transmission bandwidth of a system, and wherein the first channel set comprises an available channel for the first STA to perform data transmission with the AP; and
(“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(“At least some of the various blocks, operations, and techniques described above may be implemented utilizing hardware, a processor executing firmware instructions, a processor executing software instructions, or any combination thereof. When implemented utilizing a processor executing software or firmware instructions, the software or firmware instructions may be stored in any computer readable memory such as on a magnetic disk, an optical disk, or other storage medium, in a RAM or ROM or flash memory, processor, hard disk drive, optical disk drive, tape drive, etc. The software or firmware instructions may include machine readable instructions that, when executed by one or more processors, cause the one or more processors to perform various acts.”; Chu et al.; col. 38, lines 35-48)
(where
“utilizing a processor executing software or firmware instructions, the software or firmware instructions may be stored in any computer readable memory” maps to “memory”, and “processors”, etc.
“UL”/”STA2 to AP” maps to “sending, by a first (STA)”,
“to AP” maps to “to an access point (AP)”,
“data units 1404”/FIG. 14/”second control frame to the AP” maps to “first frame”
“channel 904”/”channel 902”/FIG. 14 maps to “first channel set”,
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “20 MHz”+”20MHz”=”40MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “first channel set is less than available transmission bandwidth of a system”
FIG. 14 illustrates “A-MPDU STA2 to AP” in “data unit 1408” and “A-MPDU STA1 to AP” in “data unit 1408” which maps to “the first channel set comprises an available channel for the first STA to perform data transmission with the AP”

receive a second frame, wherein the second frame is a response to the first frame.
(where
“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”/FIG. 14 maps to “receiving, by the first STA, a second frame, wherein the second frame is a response to the first frame”, where “data units 1406” maps to “second frame”, “A-MPDU AP to STA2” and “A-MPDU AP to STA1” and “DL” maps to “receiving, by the first STA”, “data units 1406” maps to “second frame”, “only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units” maps to “wherein the second frame is a response to the first frame”, where “only...which provided” maps to “response”

Chu1 teaches an AP sending E-RTS to a plurality of STA’s via a plurality of channels associated with sets of channels. A subset of STA’s with available channels respond with CTS’s via a subset of the channels.  In response to reception of the CTS’s the AP sends A-MPDU to a subset of the STA’s via the subset of channels.

As to claim 13:
Chu1 discloses:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.
(“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
Channels in “data unit 1406” maps to “second channel set”
“A-MPDU AP to STA2”/”sub-channel 904”/”data unit 1406” and “A-MPDU AP to STA1”/”sub-channel 902”/”data unit 1406” maps to “available channel indicated by the AP to perform data transmission with the first STA”, where “sub-channel 904” and “sub-channel 902” associated with “A-MPDU AP...” in “data unit 1406” and “A-MPDU STA. to...” in data unit 1408” maps to “available channel indicated”, where “to” associated with the “sub-channel” maps to “indicated”, where “data unit 1406”/”data unit 1408” maps to “perform data transmission with the first STA”
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “data unit 1406” of “20 MHz”+”10MHz”=”30MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system”

As to claim 17:
Chu1 discloses:
An access point (AP) comprising:
a memory storage comprising instructions; and
one or more processors in communication with the memory, wherein the one or more processors execute the instructions to:
receive a first frame sent by a first station (STA), wherein the first frame comprises a first channel set, wherein a total bandwidth of channels in the first channel set is less than available transmission bandwidth of a system, and wherein the first channel set comprises an available channel for the first STA to perform data transmission with the AP; and
 (“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(“At least some of the various blocks, operations, and techniques described above may be implemented utilizing hardware, a processor executing firmware instructions, a processor executing software instructions, or any combination thereof. When implemented utilizing a processor executing software or firmware instructions, the software or firmware instructions may be stored in any computer readable memory such as on a magnetic disk, an optical disk, or other storage medium, in a RAM or ROM or flash memory, processor, hard disk drive, optical disk drive, tape drive, etc. The software or firmware instructions may include machine readable instructions that, when executed by one or more processors, cause the one or more processors to perform various acts.”; Chu et al.; col. 38, lines 35-48)
(where
“utilizing a processor executing software or firmware instructions, the software or firmware instructions may be stored in any computer readable memory” maps to “memory”, and “processors”, etc.
“UL”/”STA2 to AP” maps to “sending, by a first (STA)”,
“to AP” maps to “to an access point (AP)”,
“data units 1404”/FIG. 14/”second control frame to the AP” maps to “first frame”
“channel 904”/”channel 902”/FIG. 14 maps to “first channel set”,
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “20 MHz”+”20MHz”=”40MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “first channel set is less than available transmission bandwidth of a system”
FIG. 14 illustrates “A-MPDU STA2 to AP” in “data unit 1408” and “A-MPDU STA1 to AP” in “data unit 1408” which maps to “the first channel set comprises an available channel for the first STA to perform data transmission with the AP”

send a second frame, wherein the second frame is a response to the first frame.
(where
“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”/FIG. 14 maps to “receiving, by the first STA, a second frame, wherein the second frame is a response to the first frame”, where “data units 1406” maps to “second frame”, “A-MPDU AP to STA2” and “A-MPDU AP to STA1” and “DL” maps to “receiving, by the first STA”, “data units 1406” maps to “second frame”, “only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units” maps to “wherein the second frame is a response to the first frame”, where “only...which provided” maps to “response”

Chu1 teaches an AP sending E-RTS to a plurality of STA’s via a plurality of channels associated with sets of channels. A subset of STA’s with available channels respond with CTS’s via a subset of the channels.  In response to reception of the CTS’s the AP sends A-MPDU to a subset of the STA’s via the subset of channels.

As to claim 18:
Chu1 discloses:
A method wherein the second frame comprises a second channel set, wherein the second channel set comprises an available channel indicated by the AP to perform data transmission with the first STA, and wherein a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system.
(“At block 2106, in response to determining that at least some of the plurality of sub-channels are available, the first communication device provides the second control frame to the second communication device, in an embodiment. In an embodiment, for example, the client station 25 transmits the CTS frame of the OFDMA data unit 1004, 1204, 1304, 1404, 1504, 1604, 1704, 1804, or 1904 to the AP 14, as described above. The second control frame is duplicated across the at least some of the plurality of sub-channels that are available. Providing the second control frame includes generating the second control frame to indicate that the at least some of the plurality of sub-channels are available, identifying a scramble seed for the second control frame that allows the first communication device to decode i) the second control frame, and ii) a third control frame to be transmitted by a third communication device, wherein the second control frame is to be transmitted simultaneously with the third control frame, and scrambling the second control frame with the identified scramble seed. In an embodiment, the primary rate based on the first control frame's transmission rate is used to transmit the second control frame. In another embodiment, a data rate indicated in the frame body of the first control frame is used to transmit the second control frame. In one embodiment, the second control frame is used to report the available channel and transmitted in UL OFDMA data unit.”; Chu et al.; col. 38, lines 7-32)
(“The data units 910, 912, 914, 916, and 918 are transmitted via OFDM sub-channels 902, 904, 906, and 908 of an OFDM channel 909. In an embodiment, the OFDM channel 909 spans 80 MHz and each sub-channel 902, 904, 906, and 908 spans a 20 MHz portion. In other embodiments, the OFDM channel 909 spans 20 MHz, 40 MHz, 160 MHz, 320 MHz, or another suitable bandwidth.”; Chu et al.; col. 21, lines 22-28)
(“The OFDMA data units 1406, 1408, and 1410 are generally similar to the OFDMA data units 1006, 1008, and 1010, except that only the client stations which provided the second control frame to the AP 14, client station STA1 and the client station STA2, receive and transmit the corresponding OFDM data units”; Chu et al.; col. 31, lines 21-26)
(where
Channels in “data unit 1406” maps to “second channel set”
“A-MPDU AP to STA2”/”sub-channel 904”/”data unit 1406” and “A-MPDU AP to STA1”/”sub-channel 902”/”data unit 1406” maps to “available channel indicated by the AP to perform data transmission with the first STA”, where “sub-channel 904” and “sub-channel 902” associated with “A-MPDU AP...” in “data unit 1406” and “A-MPDU STA. to...” in data unit 1408” maps to “available channel indicated”, where “to” associated with the “sub-channel” maps to “indicated”, where “data unit 1406”/”data unit 1408” maps to “perform data transmission with the first STA”
Total bandwidth of “channel 904”/”channel 902”/FIG. 14 of “data unit 1406” of “20 MHz”+”10MHz”=”30MHz” which is less than bandwidth of “channels 902-908”/FIG. 14 which is “80MHz” and is also less than “160 MHz, 320 MHz, or another suitable bandwidth” which maps to “a total bandwidth of channels in the second channel set is less than the available transmission bandwidth of the system”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5, 8, 9, 10, 11, 14, 15, 16, 19, 20, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US 10153857 (hereinafter “Chu1”) and in further view of Chu et al. US 10153857 (hereinafter “Chu2”).

As to claim 3:
Chu1 discloses:
		A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.
(where
“E-RTS AP to STA1”/”E-RTS AP to STA2”/”E-RTS AP to STA2/3”/”E-RTS AP to STA1”/FIG. 14 maps to “receiving, by the first STA, a first trigger frame sent by the AP”
“A-MPDU STA2 to AP”/”A-MPDU STA1 to AP”/FIG. 14 maps to “sending, by the first STA, data using the first operating channel”
“channel 902”/”channel 904” maps to “first operating channel”
      
Chu1 as described above does not explicitly teach:
the first trigger frame indicates a first operating channel of the first STA

However, Chu2 further teaches a sub-channel indication capability which includes:
the first trigger frame indicates a first operating channel of the first STA
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel indication capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel indication capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved efficiency (Chu2, col. 34, lines 7-12) are achieved.

As to claim 4:
Chu1 as described above does not explicitly teach:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.

However, Chu2 further teaches a PPDU indication capability which includes:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel indication capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel indication capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved TXOP (Chu2, col. 23, lines 45-67) are achieved.

As to claim 5:
Chu1 discloses:
A method wherein..., or the second channel set is different from the first channel set.
(sub-channels in “data unit 1404” and “data unit 1406” are different which maps to “different”

Chu1 as described above does not explicitly teach:
the second channel set is the same as the first channel set

However, Chu2 further teaches a sub-channel capability which includes:
the second channel set is the same as the first channel set
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
(where sub-channels in “data unit 1604” and “data unit 1608” are the same which maps to “same”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved efficiency (Chu2, col. 34, lines 7-12) are achieved.

As to claim 8:
Chu1 discloses:
sending, by the AP, a first trigger frame to the first STA, wherein the first trigger frame indicates a first operating channel of the first STA, and wherein the first operating channel is among the first channel set; and
receiving, by the AP, data sent by the first STA using the first operating channel.
(where
“E-RTS AP to STA1”/”E-RTS AP to STA2”/”E-RTS AP to STA2/3”/”E-RTS AP to STA1”/FIG. 14 maps to “receiving, by the first STA, a first trigger frame sent by the AP”
“A-MPDU STA2 to AP”/”A-MPDU STA1 to AP”/FIG. 14 maps to “sending, by the first STA, data using the first operating channel”
“channel 902”/”channel 904” maps to “first operating channel”
      
Chu1 as described above does not explicitly teach:
the first trigger frame indicates a first operating channel of the first STA

However, Chu2 further teaches a sub-channel indication capability which includes:
the first trigger frame indicates a first operating channel of the first STA
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel indication capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel indication capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved efficiency (Chu2, col. 34, lines 7-12) are achieved.

As to claim 9:
Chu1 discloses:
A method according to claim 8, further comprising:
sending, by the AP, a second trigger frame to a second STA, wherein the second trigger frame indicates a second operating channel for the second STA to perform data transmission with the AP, and wherein the second operating channel and the first operating channel do not overlap.
(where FIG. 14 illustrates a E-RTS for STA1 and an E-RTS for STA2/STA3, where the subchannel 902 and the subchannel 904 do not overlap in frequency)

As to claim 10:
Chu1 as described above does not explicitly teach:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.

However, Chu2 further teaches a PPDU indication capability which includes:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel indication capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel indication capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved TXOP (Chu2, col. 23, lines 45-67) are achieved.

As to claim 11:
Chu1 discloses:
A method wherein..., or the second channel set is different from the first channel set.
(sub-channels in “data unit 1404” and “data unit 1406” are different which maps to “different”

Chu1 as described above does not explicitly teach:
the second channel set is the same as the first channel set

However, Chu2 further teaches a sub-channel capability which includes:
the second channel set is the same as the first channel set
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
(where sub-channels in “data unit 1604” and “data unit 1608” are the same which maps to “same”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved efficiency (Chu2, col. 34, lines 7-12) are achieved.

As to claim 14:
Chu1 discloses:
		A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.
(where
“E-RTS AP to STA1”/”E-RTS AP to STA2”/”E-RTS AP to STA2/3”/”E-RTS AP to STA1”/FIG. 14 maps to “receiving, by the first STA, a first trigger frame sent by the AP”
“A-MPDU STA2 to AP”/”A-MPDU STA1 to AP”/FIG. 14 maps to “sending, by the first STA, data using the first operating channel”
“channel 902”/”channel 904” maps to “first operating channel”
      
Chu1 as described above does not explicitly teach:
the first trigger frame indicates a first operating channel of the first STA

However, Chu2 further teaches a sub-channel indication capability which includes:
the first trigger frame indicates a first operating channel of the first STA
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel indication capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel indication capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved efficiency (Chu2, col. 34, lines 7-12) are achieved.

As to claim 15:
Chu1 as described above does not explicitly teach:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.

However, Chu2 further teaches a PPDU indication capability which includes:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel indication capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel indication capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved TXOP (Chu2, col. 23, lines 45-67) are achieved.

As to claim 16:
Chu1 discloses:
A method wherein..., or the second channel set is different from the first channel set.
(sub-channels in “data unit 1404” and “data unit 1406” are different which maps to “different”

Chu1 as described above does not explicitly teach:
the second channel set is the same as the first channel set

However, Chu2 further teaches a sub-channel capability which includes:
the second channel set is the same as the first channel set
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
(where sub-channels in “data unit 1604” and “data unit 1608” are the same which maps to “same”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved efficiency (Chu2, col. 34, lines 7-12) are achieved.

As to claim 19:
Chu1 discloses:
		A method, further comprising:
receiving, by the first STA, a first trigger frame sent by the AP, wherein..., and wherein the first operating channel is among the first channel set; and
sending, by the first STA, data using the first operating channel.
(where
“E-RTS AP to STA1”/”E-RTS AP to STA2”/”E-RTS AP to STA2/3”/”E-RTS AP to STA1”/FIG. 14 maps to “receiving, by the first STA, a first trigger frame sent by the AP”
“A-MPDU STA2 to AP”/”A-MPDU STA1 to AP”/FIG. 14 maps to “sending, by the first STA, data using the first operating channel”
“channel 902”/”channel 904” maps to “first operating channel”
      
Chu1 as described above does not explicitly teach:
the first trigger frame indicates a first operating channel of the first STA

However, Chu2 further teaches a sub-channel indication capability which includes:
the first trigger frame indicates a first operating channel of the first STA
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel indication capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel indication capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved efficiency (Chu2, col. 34, lines 7-12) are achieved.

As to claim 20:
Chu1 discloses:
A method according to claim 8, further comprising:
sending, by the AP, a second trigger frame to a second STA, wherein the second trigger frame indicates a second operating channel for the second STA to perform data transmission with the AP, and wherein the second operating channel and the first operating channel do not overlap.
(where FIG. 14 illustrates a E-RTS for STA1 and an E-RTS for STA2/STA3, where the subchannel 902 and the subchannel 904 do not overlap in frequency)

As to claim 21:
Chu1 as described above does not explicitly teach:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.

However, Chu2 further teaches a PPDU indication capability which includes:
further comprising receiving, by the first STA using the first operating channel, a physical layer protocol data unit (PPDU) sent by the AP.
(“FIG. 10 is a diagram illustrating a frame exchange 1000 between an AP (not shown) and a plurality of client stations (not shown), according to another embodiment. The frame exchange 1000 includes downlink duplicated legacy data units 1002 which includes broadcast frames, to multiple client stations STA1, STA2, STA3, and STA4, followed by uplink (UL) duplicated legacy PPDU data units 1004. In another embodiment, the data unit 1002 is an HE/very high throughput (VHT) SU PPDU. In one embodiment, the broadcast control frame in legacy duplicated data units 1002 carries the information for multiple stations STA1, STA2, STA3, and STA4 to transmit a CTS. In one embodiment, the Duration field in the broadcast control frame in duplicated legacy data units 1002 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the AP can set NAV until the end of TXOP. In one embodiment, the Duration field in the responding control frame in duplicated legacy data units 1004 carries Duration which indicates the remaining TXOP. Accordingly, the neighbors of the client stations can set NAV until the end of the TXOP. The legacy PPDU exchange is used to protect the following OFDMA frame exchange. In the remaining TXOP, the following frame exchanges include DL OFDMA PPDU 1006 and 1010 which are transmitted by the AP to multiple stations STA1, STA2, STA3, and STA4, and UL OFDMA data units 1008, which are transmitted by the multiple client stations to the AP, in an embodiment. With reference to FIG. 1, in an embodiment, the AP 14 transmits the downlink OFDMA data units 1006, and 1010 and different ones of the client stations 25 transmit at least a portion of the uplink OFDMA data units 1008. The OFDMA data units 1004, 1006, 1008, and 1010 are transmitted via the OFDM sub-channels 902, 904, 906, and 908 of the OFDM channel 909 in a manner similar to the transmission of the OFDMA data units 910, 912, 914, 916, and 918, as described above with respect to FIG. 9A, in an embodiment.”; Chu2; col. 23, lines 45-67 and col. 24, lines 1-13)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel indication capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel indication capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved TXOP (Chu2, col. 23, lines 45-67) are achieved.

As to claim 22:
Chu1 discloses:
A method wherein..., or the second channel set is different from the first channel set.
(sub-channels in “data unit 1404” and “data unit 1406” are different which maps to “different”

Chu1 as described above does not explicitly teach:
the second channel set is the same as the first channel set

However, Chu2 further teaches a sub-channel capability which includes:
the second channel set is the same as the first channel set
(“In the embodiment shown in FIG. 16, the DL duplicated legacy data unit 1602 includes respective first control frames across each of the 20 MHz OFDM sub-channels 902, 904, 906, and 908. In an embodiment, the first control frame of the DL duplicated legacy data unit 1602 is an enhanced RTS frame that provides an indication requesting simultaneous control frame transmissions from the plurality of client stations and indicates the different allocated sub-channels of the OFDM channel 909 on which each of the plurality of client stations is to transmit their respective control frame of the UL OFDMA data unit 1604.”; Chu et al.; col. 33, lines 59-67 and col. 34, lines 1-2)
(where sub-channels in “data unit 1604” and “data unit 1608” are the same which maps to “same”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-channel capability of Chu2 into Chu1. By modifying the messaging of Chu1 to include the sub-channel capability as taught by the messaging of Chu2 and as supported by Chu col. 38, lines 53-58, the benefits of improved sub-channel allocation (Chu1; col. 30, lines 22-29) with improved efficiency (Chu2, col. 34, lines 7-12) are achieved.
Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20130229996 – teaches an idle frequency band (see FIG. 2B).
US 20160316458 – teaches trigger frame with dl data and ul data (see FIGs. 20-22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464